Citation Nr: 0619955	
Decision Date: 07/10/06    Archive Date: 07/21/06	

DOCKET NO.  04-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant has any period or periods of active 
military service which were not terminated by discharge or 
release under conditions other than dishonorable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran is shown to have periods of active and perhaps 
inactive military service from 17 August 1951 through 
15 October 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which determined that the veteran had a 
single period of continuous active military service from 
August 1951 to October 1958 which was terminated by an under 
other than honorable conditions (UOTHC) discharge, which 
barred the veteran from any VA compensation and pension 
benefits (other than entitlement to healthcare under 
Chapter 17 of Title 38, United States Code).  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Although there are almost no official service personnel, 
medical or other records documenting the veteran's periods of 
service, a preponderance of the evidence on file reveals that 
the veteran had three separate enlistments, the first two of 
which may be counted under the appropriate regulations 
governing consideration of such matters from 17 August 1951 
through 16 August 1953, and from 17 August 1953 through 
16 August 1956, reflecting successfully completed enlistments 
of two years and three years, each of which resulted in 
honorable discharge by application of 38 C.F.R. § 3.13(c) 
(2005).  




CONCLUSION OF LAW

The veteran had two valid enlistments for VA compensation and 
pension purposes from 17 August 1951 through 16 August 1953, 
and from 17 August 1953 through 16 August 1956, but not 
thereafter.  38 U.S.C.A. §§ 101, 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.14 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
veterans in obtaining such evidence.  

The veteran was provided formal VCAA notice in April and May 
2002, prior to the issuance of the adverse administrative 
decision resulting in this appeal in August 2003.  These 
notifications informed the veteran of the evidence necessary 
to substantiate his claims, the evidence he was responsible 
to submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Although the veteran has claimed multiple physical 
disabilities attributable to service, the issue presented in 
this appeal is whether the veteran has any valid period of 
active military duty which did not result in his separation 
under dishonorable conditions, which may form the basis of 
claims for VA compensation or pension.  

It is clear from a review of the claims folder that almost 
all official records of the veteran's military service are 
unavailable.  Multiple requests to the National Personnel 
Records Center (NPRC) reflect that the veteran's records are 
likely fire related, and that the veteran's service medical, 
service personnel and other records are simply unavailable 
for review.  There is no DD Form 214 available.  It is clear 
from a review of the multiple message traffic between the RO 
and NPRC that no further requests for production of records 
would likely result in any additional evidence being 
collected.  The veteran has been notified of the unsuccessful 
attempts to obtain records pertaining to his periods of 
military service.  

Nonetheless, NPRC was able to establish the veteran's initial 
enlistment date of 17 August 1951, and that he was finally 
separated from military service on 15 October 1958 with an 
UOTHC discharge.  Additionally, there are two facially valid 
honorable discharge certificates on file, and also a May 2004 
certificate from NPRC certifying certain military service as 
being honorable in nature.  

The veteran has been provided the applicable laws and 
regulations governing the determination of whether he has any 
valid military service for VA compensation or pension 
benefits in statements of the case issued in May and June 
2004.  The Board finds that there is adequate evidence on 
file sufficient to result in a substantive decision which is 
partially favorable to the veteran.  The evidence on file 
does not lead the Board to conclude that there is any 
additional relevant evidence on the subject of this appeal 
which is uncollected for review.  Accordingly, the Board 
finds that VCAA is satisfied with respect to the issue 
presented in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.312(a).  An administrative discharge, not the result of a 
sentence of a court-martial, under other than honorable 
conditions (UOTHC) is with certain exceptions generally 
considered a discharge under dishonorable conditions.  Id.  
UOTHC discharges often result for willful and persistent 
misconduct.  38 C.F.R. § 3.312(d)(4).  

A discharge to reenlist is a conditional discharge if it was 
issued during the Korean Conflict, prior to the date the 
person was eligible for discharge under the point or length 
of service system, or under any criteria in effect.  A 
discharge to reenlist is a conditional discharge if it was 
issued during peacetime service, prior to the date the person 
was eligible for an unconditional discharge (which generally 
means at the completion of the entire period of an enlistment 
which the service member incurred at the time of initial 
enlistment).  38 C.F.R. § 3.13(a).  Except as provided below, 
the entire period of service under the circumstances stated 
above constitutes one period of service, and entitlement will 
be determined by the character of the final termination of 
such period of active service.  38 C.F.R. § 3.313(b).  

However, despite the fact that no unconditional discharge may 
have been issued, a service member shall be considered to 
have been unconditionally discharged or released from active 
military service when the following conditions are met:  
(1) The person served in the active military service for the 
actual period of time that person was obligated to service at 
the time of entry onto service, and (2) the person was not 
discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment, and (3) the person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.  38 C.F.R. 
§ 3.313(c).  

Determinations as to honorable service will be made by the 
service department and the findings shall be binding on VA.  
38 C.F.R. § 3.14(d).  

Analysis:  As noted above, there are apparently no service 
medical or personnel records available for the veteran.  The 
claims folder reflects numerous requests to NPRC for any 
available records, but no records were forthcoming, and NPRC 
has reported that the veteran's records are "fire related."  
NPRC did, however, certify that the veteran initially 
enlisted for military service on 17 August 1951, and finally 
was released from active duty on 15 October 1958, and at the 
time of his 1958 final separation, he was administratively 
separated with an UOTHC discharge characterization.  Also 
noted by NPRC was the fact that the "veteran appears to have 
only one period of service."  

The RO, in the issuance of the administrative decision now on 
appeal from August 2003, appears to have relied upon NPRC's 
report that the veteran apparently had only a single period 
of service, and that the final characterization of discharge 
as UOTHC acted to serve as a bar to any VA compensation or 
pension benefits for the veteran in accordance with 38 C.F.R. 
§ 3.13(b).  The Board disagrees.  

The objective evidence on file with respect to the veteran's 
military service includes certification by NPRC that the 
veteran initially enlisted on 17 August 1951, and that he 
finally separated on 15 October 1958 with an UOTHC discharge.  
Additionally, the veteran submitted two facially valid US 
Army honorable discharge certificates, verified as acceptable 
by VA in October 2003.  The first of these documents reflects 
that the veteran was honorably discharged from the US Army on 
14 August 1953.  The second reflects that the veteran was 
honorably discharged from US Army on 6 November 1956, but 
states that he enlisted on 15 August 1953 and transferred to 
the US Army Reserve effective 17 August 1956.  Finally, there 
is a certification of military service, apparently created by 
NPRC in St. Louis, Missouri, in May 2004, which certifies 
that the veteran was a member of the Regular Army from 
17 August 1951 through 16 August 1956 and that his service 
was terminated by honorable release from active duty.  

From this objective evidence, the Board is able to determine 
to a reasonable degree of certainty that the veteran 
initially enlisted with the US Army on 17 August 1951 for 
what appears to have been a two-year period of enlistment 
because he was furnished an honorable discharge certificate 
just two days prior to the expiration of his two-year 
enlistment on 14 August 1953.  It is obvious that the veteran 
was discharged solely for the purpose of immediate 
reenlistment which is confirmed in his second discharge 
certificate, indicating that he enlisted on 15 August 1953.  
That second discharge certificate makes it reasonably 
probable that the veteran's second enlistment was for a 
three-year period because it reflects that he was separated 
from active military service on 16 August 1956 for immediate 
transfer to the US Army Reserve the following day on 
17 August 1956.  

Although 38 C.F.R. § 3.313(a), (b) provide that a discharge 
for immediate reenlistment prior to the expiration of the 
full period of the initial enlistment constitutes a 
conditional discharge, and that continuous reenlistments of 
this type are to be considered a single continuous period of 
active service, 38 C.F.R. § 3.313(c) also provides that while 
no unconditional discharge may have been issued, a person 
will be considered to have been unconditionally discharged 
when he did in fact serve continuously for the period of time 
necessary to actually complete any initial enlistment, and 
the reason he was not then discharged was that he had already 
undertaken an additional or intervening enlistment, and there 
is no evidence showing that he was eligible for the receipt 
of a discharge under dishonorable conditions at the time that 
he became eligible for an unconditional discharge.  What this 
means is that although the general rule provides that 
continuous reenlistments, prior to expiration of the entire 
period of any given enlistment is generally to be considered 
as a single lengthy enlistment, an exception is provided when 
a person actually completes an entire period required by an 
initial enlistment, and there is not evidence of misconduct 
or other basis for the award of a discharge under conditions 
other than honorable during that enlistment period.  

Applying the provisions of 38 C.F.R. § 3.13(c) to the 
objective evidence on file in the instant appeal leaves the 
Board to conclude that the veteran in this case should be 
credited with two completed enlistments for VA benefit 
purposes.  The veteran initially enlisted on 17 August 1951 
for what most certainly was a two-year enlistment, which 
would have expired in the ordinary course on 16 August 1953.  
The veteran was in fact honorably discharged two days earlier 
on 14 August 1953 and immediately reenlisted the following 
day on 15 August 1953.  Accordingly, two days into his second 
enlistment, the veteran completed the entire period of his 
initial two-year enlistment, and there is certainly no 
evidence tending to show that he was subject to discharge 
under conditions other than honorable at that point.  
Accordingly, the Board finds that, under 38 C.F.R. § 3.13(c), 
the veteran did in fact complete a two-year enlistment from 
17 August 1951 through 16 August 1953.  

Next, the veteran is shown to have enlisted for his second 
period of service on 15 August 1953 for what most certainly 
was a three-year enlistment and that he actually served on 
active duty until 16 August 1956, with transfer to the US 
Army Reserve effective the following day on 17 August 1956.  
Because the first two days of the veteran's second enlistment 
must be credited to the completion of the veteran's first 
two-year enlistment, the veteran's second enlistment must be 
considered as commencing on 17 August 1953.  The second 
honorable discharge certificate notes his effective transfer 
to the Reserve on 17 August 1956, and this perfectly 
completes a three-year enlistment as of the previous day on 
16 August 1956.  Accordingly, the Board finds, under 
38 C.F.R. §  3.13(c), that the veteran successfully completed 
a second period of enlistment for three years from 17 August 
1953 through 16 August 1956, with an honorable discharge.  
Again, there is no evidence on file indicating that the 
veteran was eligible for a discharge under dishonorable 
conditions at any time during that second enlistment.  

After 16 August 1956, however, the veteran is shown to have 
entered the US Army Reserve from which his second honorable 
discharge certificate indicates that he was separated less 
than three months later on 6 November 1956.  There is no way 
for the Board to impute the completion of a successful 
enlistment period for this short period of time.  
Additionally, it is known that the veteran reenlisted at some 
unknown point thereafter and that he was thereafter separated 
with a UOTHC discharge on 15 October 1958.  The evidence on 
file provides no basis for finding that the veteran completed 
any satisfactory enlistment from 17 August 1956 until the 
time of his final separation UOTHC on 15 October 1958.  

A UOTHC discharge characterization is awarded pursuant to 
administrative discharge proceedings for cause, and may not 
be awarded as a result of any form of court-martial.  In the 
complete absence of any service personnel records, the Board 
is without the ability to evaluate the veteran's final UOTHC 
separation in accordance with the provisions of 38 C.F.R. 
§ 3.12.  Although most UOTHC discharge separations result in 
a bar to VA benefits based upon any claims attributable to 
that period of service, this is not an automatic result and 
there are situations where a UOTHC separation from the 
military might not result in a bar to VA benefits.  In the 
absence of any objective evidence which VA can evaluate in 
accordance with the governing regulation at 38 C.F.R. § 3.12, 
the Board must presume that the veteran's documented UOTHC 
separation from his third period of military service does 
constitute a bar for any VA benefits deriving from that 
service (other than health care under Chapter 17).  

Additionally, the Board has considered the possibility that 
misconduct on the part of the veteran eventually resulting in 
his UOTHC separation in his third enlistment may actually 
have occurred during one or both of his earlier enlistments, 
but was only first discovered during this third enlistment.  
Again, without actual evidence of the basis and the 
surrounding facts and circumstances of the veteran's UOTHC 
separation, the Board can make no certain determination in 
this regard.  However, the Board finds that the relative 
probability that the veteran's misconduct giving rise to his 
UOTHC separation in his third enlistment actually occurred 
during some earlier enlistment is quite remote.  The 
objective evidence on file does demonstrate that the veteran 
successfully completed a two-year enlistment followed by a 
three-year enlistment, and that each of these two initial 
enlistments resulted in the award of an honorable discharge 
certificate.  These discharge certificates are prima facie 
evidence that the veteran did not engage in any intentional 
misconduct during those enlistments.  It is certainly 
reasonable and very probable that misconduct giving rise to 
the veteran's UOTHC separation from service from his third 
enlistment actually occurred during that third enlistment.  


ORDER

For VA compensation, pension, or dependency and indemnity 
compensation purposes, the veteran had honorable active 
military service for two periods: from 17 August 1951 to 
16 August 1953, and from 17 August 1953 to 16 August 1956.  
From 17 August 1956 until 15 October 1958, the veteran's 
UOTHC separation constitutes a bar to VA benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


